DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 24 February 2021.  As directed by the amendment: claims 2 and 9 have been amended; no claims have been cancelled or added. Thus, claims 1-20 are presently pending in this application.
	Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection made in the previous office action.
Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive. Applicant argues that Groshong fails to describe or make obvious the coupling member 50 (interpreted as the proximal hub of the claims) moving longitudinally with respect to the tabs 80/82 (interpreted as the distal hub). However, the previous citation of Groshong in Col. 5:55-67 describes the dilator 12 (interpreted as the obturator) moving out of the sheath 14 (interpreted as the cannula), which is further demonstrated in Fig. 4. The previous paragraph (Col. 5:40-54) describes how the dilator 12 is removed out of the sheath 14 by unlocking the coupling member 50 and both the coupling member 50 and the dilator 12 are telescopically withdrawn from the sheath 14. The fixed relation between the coupling member 50 and the dilator 12 is further demonstrated in the description of coupling member 50 in Col. 3:57-66, because the coupling member 50 is adhered to the annular ring 44, which is described as being part of the dilator 12 in Col. 3:48-56. As such, the coupling member 50 fulfills all of the limitations of the instant proximal hub and the dilator 12 fulfills all of the limitations of the instant obturator, as demonstrated in the rejection below.
Applicant responded to the obvious-type double patenting rejection in view of US Pat. No. 10,335,195 by stating that a terminal disclaimer will not be filed at this time. Examiner agrees that a terminal disclaimer filing depends on the final claims before an allowance but for the sake of compact prosecution the double patenting rejection will be maintained and applied as appropriate. Examiner notes 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groshong (US 4772266).
Regarding claim 1, Groshong discloses:
A percutaneous access system (10; Fig. 1), comprising: a cannula (14) with an internal passageway extending through a length thereof (Fig. 3); a handle (80, 82, 50) secured to a proximal end of the cannula (14), the handle (80, 82, 50) including: a distal hub (80, 82) at a fixed location relative to the proximal end of the cannula (14) (Col. 4:56-66); a main body (110; Fig. 4) proximal to the distal hub (80, 82), the distal hub (80, 82) secured to a distal end of the main body (110) (Col. 5:27-39); and a proximal hub (50; Col. 5:40-54 – the female coupling member 50 is being interpreted as the proximal hub and is part of the handle because it rotates to lock with main body 110 / distal hub 80, 82) coupled to the main body (110) in a manner that enables selective rotation of the proximal hub (50) relative to the main body (110) and the distal hub (80, 82) and selective longitudinal movement of the proximal hub (50) toward and/or away from the main body (110) and the distal hub (80, 82) (Col. 5:40-54 – the proximal hub 50 allows selective movement toward the main body 110 and distal hub 80, 82 because the main body 110 extends proximally and only allows the proximal hub 50 far enough to engage and lock with the main body 110; in addition, the proximal hub 50 moves away from the main body 110 when removing dilator 12 from the insertion site as demonstrated in Fig. 4).
Regarding claim 5, Groshong discloses:
The percutaneous access system of claim 1, further comprising: an elongated instrument (12; Fig. 1) positionable and coaxially moveable within the internal passageway through the cannula (14) (Col. 2:61-67).
Regarding claim 6, Groshong discloses:
(80, 82, 50) includes a channel (Fig. 3 – channel that dilator 12 passes through) capable of receiving the elongated instrument (12).
Regarding claim 7, Groshong discloses:
The percutaneous access system of claim 6, wherein the handle (80, 82, 50) is capable of locking the elongated instrument in place in at least one position along the length of the cannula (Col. 4:8-20 – the proximal hub 50 locks the dilator 12 to cannula 14 so that the entire assembly can pass through a puncture to place the device).
Regarding claim 8, Groshong discloses:
The percutaneous access system of claim 7, wherein the handle is capable of locking the elongated instrument (12) into place in a distal-most position along the length of the cannula (14) (Fig. 1), in which position a distal end (16) of the elongated instrument (12) protrudes beyond a distal end (18) of the cannula (14) (Fig. 1).
Regarding claim 9, Groshong discloses:
The percutaneous access system of claim 6, wherein the proximal hub (50) of the handle (80, 82, 50) fixedly couples to coupling element (44) at a proximal end of the elongated instrument (12) (Col. 3:57-66 – the proximal hub 50 is attached to annular ring 44 via adhesive or bonding agent).
Regarding claim 10, Groshong discloses:
The percutaneous access system of claim 9, wherein rotational movement and/or longitudinal movement of the proximal hub (50) relative to the distal hub (80, 82) causes the elongated instrument (12) to be driven rotationally and/or longitudinally within the internal passageway through the cannula (14) (Col. 3:57-66 – the proximal hub 50 movement, rotationally and longitudinally, translates directly to respective movement of the elongated instrument 12).
Regarding claim 11, Groshong discloses:
The percutaneous access system of claim 5, wherein the elongated instrument (dilator) is fully capable of being bendable (made of plastic) but not steerable. Col. 3:23-28
Regarding claim 12, Groshong discloses:
The percutaneous access system of claim 5, wherein the elongated instrument (12) comprises an obturator (the elongated instrument is a dilator, which is a type of obturator) 
claim 13, Groshong discloses:
A method for accessing a desired location within a subject's body (Abstract), comprising: introducing a distal portion (16) of an obturator (12) of a percutaneous access device (10; Fig. 1) through skin of the subject to a site of interest within a body of the subject (Col. 2:57-67, Col. 3:1-11 – the dilator 12 punctures a puncture site, which is skin of a patient, to access a vein, artery, or body cavity of the patient); introducing a distal end (18) of a cannula (14) of the percutaneous access device (10), through which the obturator (12) extends (Fig. 1), through the skin of the subject to the site of interest (Col. 2:57-67), a proximal end of the cannula (14) being fixed to a distal hub (80, 82) of a handle (80, 82, 50) of the percutaneous access device (10); and moving a proximal hub (50; Col. 5:40-54 – the female coupling member 50 is being interpreted as the proximal hub and is part of the handle because it rotates to lock with main body 110 / distal hub 80, 82) of the handle (80, 82, 50) of the percutaneous access device (10) proximally away from the distal hub (80, 82) to withdraw the obturator (12) while the distal end (18) of the cannula (14) remains positioned at the site of interest (Col. 4:8-20, Col. 4:33-48, Col. 5:40-67 – the dilator/obturator 12 is first removed from the site of interest in order to insert a catheter into the cannula 14; because the proximal hub 50 is part of connection to the dilator/obturator 12, the proximal hub 50 must be moved proximally away from the distal hub 80, 82 in order to remove the dilator/obturator 12; in addition, Groshong discloses removing the dilator/obturator 12 with the proximal hub 50 to allow telescopic withdrawal of dilator/obturator 12).
Regarding claim 14, Groshong discloses:
The method of claim 13, wherein introducing the distal portion (16) of the obturator (12) comprises moving the proximal hub (50) of the handle (80, 82, 50) of the percutaneous access device (10) distally toward the distal hub (80, 82) (Col. 5:40-54 – the obturator 12 is moved into the cannula 14 by moving proximal hub 50 distally towards distal hub 80, 82).
Regarding claim 15, Groshong discloses:
The method of claim 14, wherein moving the proximal hub (50) of the handle (80, 82, 50) of the percutaneous access device comprises rotatably advancing the obturator (12) through the cannula (14) (Col. 5:40-54 – the distal movement of the proximal hub 50 is along a set of threads that lock the proximal hub 50 to the distal hub 80, 82 via main body 110; because this movement comprises both a 50 is moved rotationally and longitudinally toward the distal hub 80, 82 which in turn moves obturator 12 longitudnally and rotationally through the cannula 14).
Regarding claim 16, Groshong discloses:
The method of claim 13, further comprising: withdrawing the obturator (12) from the handle (80, 82, 50) (because removing the obturator 12 requires removing the obturator from the distal hub 80, 82, the obturator 12 moves out of and from the handle).
Regarding claim 17, Groshong discloses:
The method of claim 13, further comprising: introducing an elongated instrument (20) through the cannula (14) to the site of interest (Fig. 5).
Regarding claim 17, Groshong in a second interpretation discloses:
The method of claim 13, further comprising: introducing an elongated instrument (Col. 2:57-67, Col. 3:1-11 – a guidewire) through the cannula (14) to the site of interest.
Regarding claim 20, Groshong in the second interpretation discloses:
The method of claim 17, further comprising: removing the elongated instrument from the cannula (Col. 2:57-67, Col. 3:1-11 – after placing the cannula 14 in the target site, the wire guide is removed).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Groshong in view of Chebator et al (US 8262619).
Regarding claim 2, Groshong discloses the percutaneous access system of claim 1 with the internal passageway of the cannula (14) including a tapered section (18) but is silent regarding the internal passageway being tapered or an expandable section at the distal portion of the cannula. However, Chebator teaches a tapered distal end of a cannula (202; Fig. 4A) that is also an expandable section (210; Fig. 4b) at a distal portion of the cannula (202) such that an elongated instrument (150) expands the expanded section. The internal passageway of the distal portion of the cannula is similarly tapered in order to provide a smaller diameter, so that the penetrating portion has a minimized surface (Col. 3:43-57). Doing so eases insertion of the device while allowing a catheter with wider diameter to be placed securely (Col. 2:1-7). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cannula of Groshong to incorporate an expandable section with a tapered internal passageway as taught by Chebator in order to provide a tapered end of the cannula to ease insertion and minimize trauma to the patient during assembly introduction while allowing a larger diameter elongated instrument to pass through during use of the device.
Regarding claim 3, Groshong in view of Chebator discloses the percutaneous access system of claim 2, wherein the expandable section taught by Chebator at the distal portion of the cannula includes a plurality of leaves that are circumferentially adjacent to one another and that are capable of being forced radially outward from one another (Col. 6:5-11 – embodiment where fingers 220 lie next to and butt up against each other along cuts 218).
Regarding claim 18, Groshong discloses the method of claim 17 but is silent regarding an expandable section of the distal end of the cannula. However, Chebator teaches an expandable section (210; Fig. 4b) at a distal portion of the cannula (202) such that an elongated instrument (150) expands the expanded section. Doing so eases insertion of the device while allowing a catheter with wider diameter to be placed securely (Col. 2:1-7). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cannula of Groshong to incorporate an expandable section as taught by Chebator in order to provide a tapered end of the cannula to ease insertion while allowing a larger diameter elongated instrument to pass through during use of the device.
Regarding claim 19, Groshong in view of Chebator discloses the method of claim 18, where the obturator 12 disclosed by Groshong is smaller in diameter than the cannula 14 (Groshong; Col. 4:33-38). As modified by Chebator, the diameter of the obturator would still be smaller than the distal opening of the tapered section of the cannula disclosed by Groshong and would therefore avoid expanding the expanded section taught by Chebator. As a result, the combination of Groshong in view of Chebator makes obvious a step of advancing the obturator relative to the cannula such that the distal portion of the (Groshong; Fig. 1) without causing the expandable section of the distal end of the cannula to expand.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Groshong in view of Chebator further in view of Wright et al (US 2005/0080430).
Regarding claim 4, Groshong in view of Chebator discloses the percutaneous access system of claim 3 but is silent regarding an elastic sleeve. However, Wright teaches using an elastic sleeve (30; Fig. 2) over a proximal portion of an expandable section (Fig. 2a) of a cannula (10), the elastic sleeve (30) capable of causing expandable section to resiliently collapse (¶0029 – the elastomeric layer stretches and retracts depending on the presence or absence of an outward force to provide structural integrity to an expandable cannula). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Groshong in view of Chebator to incorporate an elastic sleeve as taught by Wright in order to provide structural integrity to an expandable cannula.
Double Patenting
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 6-11 of U.S. Patent No. 10335195. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a percutaneous access system with all of the structural elements and functional limitations of the instant claims. The patent claims correspond to the instant claims as demonstrated in the table below:
Instant claims
1-6, 12
7
8
9-10
11
Patent claims 
1, 11
2
3
11
8


Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10335195 in view of Groshong (US 4772266). The patent claims 1 and 11 disclose all of the structure of the instant method claims 13-20 but are silent regarding steps of withdrawing an obturator or withdrawing an elongated instrument as required by claims 16 and 20. However, Groshong teaches removing an elongated instrument (such as a guidewire) and an obturator (such as a dilator) during use of a percutaneous access system (Col. 2:57-67, Col. 3:1-11 – 14 in the target site, the wire guide and dilator are removed). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of the patent to be used as taught by Groshong in order to place a catheter in a target site to treat a patient. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783